DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 were previously cancelled.  Claims 21-40 were previously presented.  Claims 21, 28, and 35 have been newly amended.   Claims 21-27 and 41 are previously withdrawn.  Claims 28-40 are pending Examination.  

Response to Arguments

No remarks/arguments have been submitted with this request for continued examination.  Prior arguments have been answered in the 8/25/2022 advisory action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 29, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Green, (US 5,312,023) in view of Walberg, (US 8,870,867) in view of  in view of Viola, (US 7,954,685).

Regarding claim 28, Green discloses: A surgical stapling system, comprising: 

an end effector (Fig. 1, items 56 and 58 combine to form the end effector), comprising: 

a first jaw (Fig. 1, articulating cartridge assembly 58); 

a second jaw(Fig. 1, anvil 56); movable relative to said first jaw between an open position (Fig. 29) and a clamped position (Fig. 30)  and 

a fastener cartridge (Fig. 16, cartridge 280) removably positioned within said end effector (Col. 19, line 17, “In order to replace the articulating cartridge assembly 58, the instrument is withdrawn from the patient. Thereafter, the cartridge assembly is removed from the elongated portion 54 of apparatus 50”), wherein 

said fastener cartridge (Fig. 16, cartridge 280) comprises 
a plurality of fasteners removably stored therein (As the staples can be fired into the tissue, they are obviously removable from the cartridge); 

a firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) movable from a starting position toward an ending position during a firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), 

wherein said firing member is movable through said fastener cartridge during said firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), wherein 

said sled (see 103 combination with Viola below for description and citation of sled) is moveable toward said second position based on said firing member moving toward said ending position during said firing stroke (Col. 13, line 59, “Cam bars 286 and 288 each serve to drive three corresponding longitudinal rows of staples 285”.); 

an elongate shaft (Fig. 1, elongated portion 54); 

an articulation zone, wherein said end effector is rotatable relative to said elongate shaft about said articulation zone (Col. 23, line 39, “Surgical instrument 700 includes three mechanisms for effectuating distinct movements of the fastener applying assembly 706. These mechanisms include a rotation control mechanism for effectuating rotation of the fastener applying assembly 706 about a longitudinal axis defined by the elongated body portion 704. This first mechanism is operated through rotation of a control knob 714 which is fixed about the proximal end of body portion 704 (see FIG. 52). The second mechanism is an articulation control mechanism for moving the base portion 710 of the fastener applying assembly 706 relative to the elongated body portion 704 within an angular sector of rotation. This second mechanism is operated through rotation of control knob 716 (see FIG. 53). A third mechanism is provided for controlling the independent rotation of the cartridge assembly 712 together with the anvil member 715 relative to the base portion 710 of the fastener applying assembly 706 (see FIG. 54). This third mechanism is operated through rotation of control knob 718. These control mechanisms will be described in greater detail herein below.”), and 

an articulation control system (Figs. 53-54, knobs 716 and 718) comprising a plurality of cables (Fig. 46-48, articulation cable 442), wherein said cables are configured to position said end effector relative to said elongate shaft about said articulation zone, and wherein said cables are configured to longitudinally restrain said series of articulation vertebrae (see 103 combination with Walberg, below for vertebrae citation)(the length and tightness of the cables necessarily prevent the vertebrae from moving in a longitudinal direction (proximal or distal), thereby meeting the claim limitation) (Col. 17, line 12 provides an in depth description of the cable 442; and 

a flexible firing rod (Fig. 31 shows knife 240 bending as part of articulation joint) extending through said articulation zone, wherein said flexible firing rod is configured to drive said firing member (Fig. 20, Cam bar adapter 320) between said starting position and said ending position, wherein said flexible firing rod is configured to move within said fastener cartridge as said flexible firing rod moves said firing member toward said ending position (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”).

Green does not explicitly disclose:  wherein said articulation zone comprises a series of articulation vertebrae.

Walberg teaches: wherein said articulation zone comprises a series of articulation vertebrae (Fig. 1, vertebrae 21).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector and articulation zone of Green with the Vertebrae of Walberg, thereby combining prior art elements to achieve a predictable and desirable result.  The benefits of this arrangement are best described by referring to the Walberg specification, Col. 14, line 7 – “An advantage associated with a plurality of links, e.g., two or more intervening articulable links, is that the plurality may provide an enhanced articulation angle range, and enhanced resolution and stability of articulated angles”.

The modified Green does not explicitly disclose: “a sled movable between a first position and a second position, wherein said sled is configured to deploy said fasteners from said fastener cartridge based on said sled moving toward said second position”;

Viola teaches: a sled (Viola - Fig. 9, staple bar 130) movable between a first position and a second position, wherein said sled is configured to deploy said fasteners from said fastener cartridge based on said sled moving toward said second position (Col. 5, line 58, “upon further actuation of surgical stapler 10, a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26. Staple bar 130 engages pushers 132 positioned within staple pockets 134 in staple cartridge 24. Pushers 132 drive staples 136,”);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a sled pusher system as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a system is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as the amount of staples fired can be determined by viewing the location of cross bar 108 of the actuator 104 (Col. 5, line 59, “a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26”).  Furthermore, another benefit is that it automatically synchronizes the occurrence of certain necessary actions.  For example, the cutting knife only functions when the tissue has been stapled (Col. 5, line 67 describes the concurrent actions, “As noted above, a knife associated with actuator 104 moves distally with cross bar 108 to sever tissue T between the staple lines formed by staples 136.”).  As a final issue in support of this combination, the Examiner would note that the Green reference explicitly discloses the possibility of modification to the device.  Col. 27, line 19 details  “It will be understood by those having ordinary skill in the art that various modifications or changes can be made to the various embodiments of the subject invention herein disclosed without departing from the spirit or scope thereof. For example, various sizes of the instrument are contemplated, as are various types of construction materials. Therefore, the above description should not be construed as limiting the invention, but merely as exemplifications of preferred embodiments thereof.  To the extent not already indicated, it will also be understood by those having ordinary skill in the art that any one of the specific embodiments herein described and illustrated may be further modified to incorporate features shown in other of the embodiments”.

Regarding claim 29, the modified Green discloses:  said end effector (Fig. 1, items 56 and 58 combine to form the end effector) further comprises a fastener driver (Fig. 20, Cam bar adapter 320) drivable within said end effector by said firing member (Fig. 31 shows knife 240 bending as part of articulation joint), and wherein said fasteners are deployable from said fastener cartridge as said fastener driver moves toward said ending position.

Regarding claim 31, the modified Green discloses the device of claim 28.

The modified Green does not explicitly disclose – “said end effector further comprises a window, and wherein said firing member is viewable through said window when said firing member is in said starting position”.

Viola teaches: said end effector (Figs. 1-13, jaw assembly 20) further comprises a window (Fig. 3, longitudinal slot 112) , and wherein said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, which displays the movement of the actuator and cross piece from the proximal position to the distal position) is viewable through said window when said firing member is in said starting position (Figures 3 and 11 show the firing member in its starting position).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a view through slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a slot is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as well as to determine if there is any form of blockage in the path of the firing member.

Regarding claim 32, the modified Green discloses: a rotation shaft configured to rotate said end effector about a longitudinal axis defined by said elongate shaft, wherein said rotation shaft is configured to rotate said end effector relative to said articulation zone (Col. 23, line 39, “a rotation control mechanism for effectuating rotation of the fastener applying assembly 706 about a longitudinal axis defined by the elongated body portion 704. This first mechanism is operated through rotation of a control knob 714 which is fixed about the proximal end of body portion 704 (see FIG. 52).”).

Regarding claim 33, the modified Green discloses: said series of articulation vertebrae (Fig. 1, vertebrae 21) comprises: a first vertebrae comprising recess (Fig. 2a-2b, “complementary grooves 28”); and a second vertebrae comprising a protrusion (Fig. 2a-2b, “cylindrical-like projections 27”), wherein said protrusion is configured to nest within said recess to limit torqueing of said articulation zone (Col. 13, line 49, “Embodiments of the articulable joint include interconnected pivotable, hinged links or disks; the disks 21 are articulated with one another and include a series of ball-like or cylindrical-like projections 27 that are engaged in complementary grooves 28”).

Regarding claim 34, Green discloses the device of claim 28.

Green does not explicitly disclose: “said firing member is configured to maintain said second jaw in said clamped position as said firing member moves toward said distal position”.

Viola teaches: said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, is configured to maintain said second jaw in said clamped position (Figures 6 and 13 show the second jaw, anvil 26, being held in the clamped position) as said firing member moves toward said distal position (Col. 7, line 9, “distal movement of actuator 104 forces crossbar 108 against angled edge 110 of anvil 26 to move anvil 26 to the closed position relative to staple cartridge 24.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with the firing member and slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a setup is that it prevents the anvil from opening during the firing stroke, and further increases the pressure upon the tissue during the cutting step, thus preventing slippage and further allowing for a more accurate arrangement of the tissue for stapling.

Regarding claim 35, Green discloses: A surgical stapling system, comprising: 

an end effector (Fig. 1, items 56 and 58 combine to form the end effector), comprising: 
     an anvil (Fig. 1, anvil 56);  

     an elongate channel (Col. 13, line 16, “A longitudinal center groove 238), wherein said anvil and said elongate channel are configurable between an open (Fig. 29) configuration and a closed configuration (Fig. 30); and 

     a staple cartridge (Fig. 16, cartridge 280) removably positioned within said elongate channel (Col. 19, line 17, “In order to replace the articulating cartridge assembly 58, the instrument is withdrawn from the patient. Thereafter, the cartridge assembly is removed from the elongated portion 54 of apparatus 50”), wherein said staple cartridge comprises;

		a plurality of staples removably stored therein (Col. 13, line 51, “a plurality of corresponding staples 285 “); 

a firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) movable from a proximal position toward a distal position during a firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”), 


wherein said firing member is movable through said fastener cartridge during said firing stroke (Col. 13, line 16, “A longitudinal center groove 238 is also provided in staple forming plate 234 to facilitate the guided passage of a surgical knife 240 during a firing sequence of apparatus 50.”),

wherein said sled (see 103 combination with Viola below for description and citation of sled) is moveable toward said fired position based on said firing member moving toward said distal position (Col. 13, line 59, “Cam bars 286 and 288 each serve to drive three corresponding longitudinal rows of staples 285”.)   ; 

an elongate shaft (Fig. 1, elongated portion 54); 

an articulation control system (Figs. 53-54, knobs 716 and 718) comprising a plurality of cables (Fig. 46-48, articulation cable 442), wherein said cables are configured to position said end effector (Fig. 1, items 56 and 58 combine to form the end effector) relative to said elongate shaft (Fig. 1, elongated portion 54) about said flexible spine (see 103 combination with Walberg, below), and wherein said cables are configured to longitudinally restrain said series of articulation vertebrae (the length and tightness of the cables necessarily prevent the vertebrae from moving in a longitudinal direction (proximal or distal), thereby meeting the claim limitation) (Col. 17, line 12 provides an in depth description of the cable 442); and 

a flexible firing shaft (Figs. 31 -35 shows knife 240 bending as part of articulation joint) extending through said flexible spine, wherein said flexible firing shaft is configured to drive said firing member (Fig. 20, Cam bar adapter 320 connected to cam bars 286 and 288) between said proximal position and said distal position, and wherein said flexible firing shaft is configured to move through said staple cartridge as said flexible firing shaft moves said firing member toward said distal position.

Green does not explicitly disclose:  a flexible spine, wherein said end effector is rotatable relative to said elongate shaft about said flexible spine, and wherein said flexible spine comprises a series of articulation vertebrae; 

Walberg teaches: a flexible spine (Figures 1, 2a and 2b, articulable wrist or joint 22), wherein said end effector (Figures 1, 2a and 2b, jaw assembly 25) is rotatable relative to said elongate shaft (Figures 2a and 2b show the end effector rotating counter clockwise relative to the shaft 24) about said flexible spine, and wherein said flexible spine comprises a series of articulation vertebrae (Fig. 1, vertebrae 21).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector and articulation zone of Green with the Vertebrae of Walberg, thereby combining prior art elements to achieve a predictable and desirable result.  The benefits of this arrangement are best described by referring to the Walberg specification, Col. 14, line 7 – “An advantage associated with a plurality of links, e.g., two or more intervening articulable links, is that the plurality may provide an enhanced articulation angle range, and enhanced resolution and stability of articulated angles”.

The modified Green does not explicitly disclose: “a sled  movable between an unfired position and a fired position, wherein said sled is configured to deploy said staples from said staple cartridge based on said sled moving toward said fired position”; 

Viola teaches: a sled (Viola - Fig. 9, staple bar 130) movable between an unfired position and a fired position, wherein said sled is configured to deploy said staples from said staple cartridge based on said sled moving toward said fired position (Col. 5, line 58, “upon further actuation of surgical stapler 10, a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26. Staple bar 130 engages pushers 132 positioned within staple pockets 134 in staple cartridge 24. Pushers 132 drive staples 136,”); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a sled pusher system as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a system is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as the amount of staples fired can be determined by viewing the location of cross bar 108 of the actuator 104 (Col. 5, line 59, “a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26”).  Furthermore, another benefit is that it automatically synchronizes the occurrence of certain necessary actions.  For example, the cutting knife only functions when the tissue has been stapled (Col. 5, line 67 describes the concurrent actions, “As noted above, a knife associated with actuator 104 moves distally with cross bar 108 to sever tissue T between the staple lines formed by staples 136.”).  As a final issue in support of this combination, the Examiner would note that the Green reference explicitly discloses the possibility of modification to the device.  Col. 27, line 19 details  “It will be understood by those having ordinary skill in the art that various modifications or changes can be made to the various embodiments of the subject invention herein disclosed without departing from the spirit or scope thereof. For example, various sizes of the instrument are contemplated, as are various types of construction materials. Therefore, the above description should not be construed as limiting the invention, but merely as exemplifications of preferred embodiments thereof.  To the extent not already indicated, it will also be understood by those having ordinary skill in the art that any one of the specific embodiments herein described and illustrated may be further modified to incorporate features shown in other of the embodiments”.

Regarding claim 36, Green discloses the device of claim 35.

Green does not explicitly disclose – “said end effector further comprises a sled drivable within said end effector by said firing member, and wherein said staples are deployable from said staple cartridge as said sled moving toward said distal position”.

Viola teaches: said end effector (Figs. 1-13, jaw assembly 20) further comprises a sled (Fig. 9, staple bar 130) drivable within said end effector by said firing member (Fig. 9, actuator 104), and wherein said staples are deployable from said staple cartridge as said sled moving toward said distal position (Col. 5, line 58, “upon further actuation of surgical stapler 10, a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26. Staple bar 130 engages pushers 132 positioned within staple pockets 134 in staple cartridge 24. Pushers 132 drive staples 136,”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a sled pusher system as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a system is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as the amount of staples fired can be determined by viewing the location of cross bar 108 of the actuator 104 (Col. 5, line 59, “a staple bar 130 associated with actuator 104 is moved distally through staple cartridge 24 as actuator 104 moves distally through slot 112 in anvil 26”).  Furthermore, another benefit is that it automatically synchronizes the occurrence of certain necessary actions.  For example, the cutting knife only functions when the tissue has been stapled (Col. 5, line 67 describes the concurrent actions, “As noted above, a knife associated with actuator 104 moves distally with cross bar 108 to sever tissue T between the staple lines formed by staples 136.”).  As a final issue in support of this combination, the Examiner would note that the Green reference explicitly discloses the possibility of modification to the device.  Col. 27, line 19 details  “It will be understood by those having ordinary skill in the art that various modifications or changes can be made to the various embodiments of the subject invention herein disclosed without departing from the spirit or scope thereof. For example, various sizes of the instrument are contemplated, as are various types of construction materials. Therefore, the above description should not be construed as limiting the invention, but merely as exemplifications of preferred embodiments thereof.  To the extent not already indicated, it will also be understood by those having ordinary skill in the art that any one of the specific embodiments herein described and illustrated may be further modified to incorporate features shown in other of the embodiments”.

Regarding claim 38, Green further discloses: said firing member (Fig. 20, Cam bar adapter 320 connected to and including surgical knife 240 and Cam bars 286 and 288) comprises a cutting edge  (Fig. 20, surgical knife 240).

Regarding claim 39, Green discloses the device of claim 35.

Green does not explicitly disclose – “said end effector further comprises a window, and wherein said firing member is viewable through said window when said firing member is in said proximal position”.

Viola teaches: said end effector (Figs. 1-13, jaw assembly 20) further comprises a window (Fig. 3, longitudinal slot 112) , and wherein said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, which displays the movement of the actuator and cross piece from the proximal position to the distal position) is viewable through said window when said firing member is in said proximal position (Figures 3 and 11 show the firing member in its starting position).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with a view through slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a slot is that it allows for the surgeon to quickly and discreetly determine the status of the tool, as well as to determine if there is any form of blockage in the path of the firing member.

Regarding claim 40, Green discloses the device of claim 35.

Green does not explicitly disclose: “said firing member is configured to maintain said anvil and said elongate channel in said closed configuration as said firing member moves toward said distal position”.

Viola teaches: said firing member (cross bar 108 of actuator 104 best seen in Figures 3-6 and 11-13, is configured to maintain said anvil and said elongate channel in said closed configuration (Figures 6 and 13 show the second jaw, anvil 26, being held in the clamped position) as said firing member moves toward said distal position (Col. 7, line 9, “distal movement of actuator 104 forces crossbar 108 against angled edge 110 of anvil 26 to move anvil 26 to the closed position relative to staple cartridge 24.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Green with the firing member and slot as taught by Viola, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of having such a setup is that it prevents the anvil from opening during the firing stroke, and further increases the pressure upon the tissue during the cutting step, thus preventing slippage and further allowing for a more accurate arrangement of the tissue for stapling.

Claim 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Green, (US 5,312,023) in view of Walberg, (US 8,870,867) in view of Viola, (US 7,954,685) further in view of Shelton, (US 7,721,934).

Regarding claim 30, Green discloses the device of claim 28.

Green does not explicitly disclose – “a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector”.

Shelton teaches: a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector ([0079], “The circuit also includes a cartridge lockout sensor 136. If the end effector 12 includes a staple cartridge 34, the sensor 136 will be in the closed state, allowing current to flow. Otherwise, if the end effector 12 does not include a staple cartridge 34, the sensor 136 will be open, thereby preventing the battery 64 from powering the motor 65.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green with the lockout capabilities of Shelton, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this system is that it prevents the surgeon from inadvertently actuating the device without the ability to staple the tissue.  This is most dangerous considering the fact that upon firing, the cutting blade would make an incision, which cannot be sealed as there are no staples. 

Regarding claim 37, Green discloses the device of claim 35.

Green does not explicitly disclose – “a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector”.

Shelton teaches: a lockout configured to prevent said firing member from moving through said firing stroke unless an unfired staple cartridge is positioned in said end effector ([0079], “The circuit also includes a cartridge lockout sensor 136. If the end effector 12 includes a staple cartridge 34, the sensor 136 will be in the closed state, allowing current to flow. Otherwise, if the end effector 12 does not include a staple cartridge 34, the sensor 136 will be open, thereby preventing the battery 64 from powering the motor 65.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green with the lockout capabilities of Shelton, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this system is that it prevents the surgeon from inadvertently actuating the device without the ability to staple the tissue.  This is most dangerous considering the fact that upon firing, the cutting blade would make an incision, which cannot be sealed as there are no staples. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731